DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Preliminary Amendment was filed on 3/21/2022.  Accordingly, an Office Action on the merits of claims 1-20 is as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specimen member having multiple apertures must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinz (DE 102014225094 A1).
Considering claim 1, Hinz discloses a testing arrangement for performing an in-situ adhesion test of a cold spray deposit on a surface of a structure, the testing arrangement comprising: 
-  a specimen member 1 comprising a number of apertures defined therein; and 
-  a loading arrangement (tensile testing machine) coupled to the specimen member 1, the loading arrangement being configured to provide a mechanical force of a known magnitude to the specimen member (Figures 3A-3B; [0019]; [0002]).
Considering claim 2, Hinz discloses that the number of apertures comprises a single rectangular shaped aperture (Figures 3A-3B).
Considering claim 3, Hinz discloses that the specimen member comprises a flat rectangular bar (Figures 3A-3B; [0002], [0019]).
Considering claim 15, Hinz discloses a testing arrangement for performing an in-situ adhesion test of a cold spray deposit on a surface of a structure, the testing arrangement comprising: 
-  a specimen member 1 comprising an aperture defined therein; and 
-  a loading arrangement (tensile testing machine) operably coupled to the specimen member 1, the loading arrangement configured to provide a mechanical force to the specimen member (Figures 3A-3B; [0019]; [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hinz (DE 102014225094 A1).
Considering claim 4, Hinz discloses that the specimen member includes one aperture, and thus fails to disclose a plurality of apertures.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of apertures in the invention by Hinz.  In accordance with In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04(VI)(B), merely duplicating the number of apertures would have been obvious because increasing the number of apertures would not have imparted any patentable significance because no new or unexpected results would be produced.
Considering claim 5, Hinz already renders obvious the use of a plurality of apertures as discussed above in claim 4.  Further, the broadest reasonable interpretation of “arranged in a predetermined pattern” includes any arrangement of such apertures.  No pattern has been described, claimed, or shown in the disclosure.  As such, any use of a plurality of apertures would be arranged in a predetermined pattern.

Claims 6, 8, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hinz (DE 102014225094 A1) in view of Humphrey (U.S. Patent 5,176,028).
Considering claim 6, Hinz discloses that specimen member comprises a connecting portion engaged by a loading arrangement ([0002]), but fails to explicitly disclose that the specimen member comprises a connecting portion engaged by a correspondingly shaped connecting portion of the loading arrangement.
However, Humphrey teaches a specimen member 26,28 having a connecting portion 64 engaged by a correspondingly shaped connecting portion of a loading arrangement 94,96 (Figure 4), wherein the specimen member is used for testing shear adhesive strength (Figures 1-2 and 4; Column 1, lines 49-54; Column 2, lines 39-43; Column 3, lines 37-68; Column 4, lines 1-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a specimen member having a connecting portion that is engaged to a correspondingly shaped connecting portion of a loading arrangement as taught by Humphrey in the invention by Hinz.  The motivation for doing so is to provide an accurate and consistent shear testing arrangement by keeping the specimen member straight during testing through the correspondingly shaped connecting portions of the loading arrangement and the specimen member (Column 4, lines 33-45).
Considering claim 8, Hinz discloses a tensile loading arrangement, but fails to explicitly disclose that the loading-2-Supplemental Preliminary Amendment dated March 21, 2022Attorney Docket No.: WEC-2019-030-PCTUS arrangement comprises a mechanical actuator that provides the mechanical force and a load cell that determines the mechanical force provided by the mechanical actuator.
However, Humphrey teaches a loading arrangement that comprises a mechanical actuator 40 that provides a mechanical force and a load cell 42 that determines that the mechanical force is provided by the mechanical actuator (Figures 1-2; Column 2, lines 50-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a loading arrangement having a mechanical actuator and a load cell, as taught by Humphrey, in the invention by Hinz.  The motivation for doing so is to provide a quantitative measure of the adhesive strength of the bond, as suggested by Humphrey (Column 2, lines 56-66; Column 1, lines 35-54).
Considering claim 16, Hinz discloses that specimen member comprises a connecting portion engaged by a loading arrangement ([0002]), but fails to explicitly disclose that the specimen member comprises a connecting portion engaged by a correspondingly shaped connecting portion of the loading arrangement.
However, Humphrey teaches a specimen member 26,28 having a connecting portion 64 engaged by a correspondingly shaped connecting portion of a loading arrangement 94,96 (Figure 4), wherein the specimen member is used for testing shear adhesive strength (Figures 1-2 and 4; Column 1, lines 49-54; Column 2, lines 39-43; Column 3, lines 37-68; Column 4, lines 1-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a specimen member having a connecting portion that is engaged to a correspondingly shaped connecting portion of a loading arrangement as taught by Humphrey in the invention by Hinz.  The motivation for doing so is to provide an accurate and consistent shear testing arrangement by keeping the specimen member straight during testing through the correspondingly shaped connecting portions of the loading arrangement and the specimen member (Column 4, lines 33-45).
Considering claim 18, Hinz discloses a tensile loading arrangement, but fails to explicitly disclose that the loading-2-Supplemental Preliminary Amendment dated March 21, 2022Attorney Docket No.: WEC-2019-030-PCTUS arrangement comprises a mechanical actuator that provides the mechanical force and a load cell that determines the mechanical force provided by the mechanical actuator.
However, Humphrey teaches a loading arrangement that comprises a mechanical actuator 40 that provides a mechanical force and a load cell 42 that determines that the mechanical force is provided by the mechanical actuator (Figures 1-2; Column 2, lines 50-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a loading arrangement having a mechanical actuator and a load cell, as taught by Humphrey, in the invention by Hinz.  The motivation for doing so is to provide a quantitative measure of the adhesive strength of the bond, as suggested by Humphrey (Column 2, lines 56-66; Column 1, lines 35-54).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hinz (DE 102014225094 A1) in view of Pohl (U.S. Patent 5,054,324).
Considering claim 7, Hinz discloses that specimen member comprises a connecting portion engaged by a loading arrangement ([0002]), but fails to explicitly disclose that the specimen member comprises a connecting portion engaged by a correspondingly shaped connecting portion of the loading arrangement, wherein the connecting portion of the specimen member comprises a raised portion having a loading face that extends upward from the flat rectangular bar.
However, Pohl teaches the use of a specimen member 1 having a connecting portion that comprises a raised portion 2,3 having a loading face that extends upward from the flat rectangular bar 1, wherein the loading arrangement has a correspondingly shaped connecting portion 4 (Figures 1-1B; Column 4, line 39 - Column 5, line 53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a specimen member having a connecting portion that is a raised portion and a correspondingly shaped connection portion in a loading arrangement, as taught by Pohl, in the invention by Hinz.  The motivation for doing so is to provide a clamping apparatus that provides a rigid connection that prevents bending moments from being formed during clamping and during loading of the test sample (Column 2, line 47 - Column 3, line 4).
Considering claim 17, Hinz discloses that specimen member comprises a connecting portion engaged by a loading arrangement ([0002]), but fails to explicitly disclose that the specimen member comprises a connecting portion engaged by a correspondingly shaped connecting portion of the loading arrangement, wherein the connecting portion of the specimen member comprises a raised portion having a loading face that extends upward from the flat rectangular bar.
However, Pohl teaches the use of a specimen member 1 having a connecting portion that comprises a raised portion 2,3 having a loading face that extends upward from the flat rectangular bar 1, wherein the loading arrangement has a correspondingly shaped connecting portion 4 (Figures 1-1B; Column 4, line 39 - Column 5, line 53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a specimen member having a connecting portion that is a raised portion and a correspondingly shaped connection portion in a loading arrangement, as taught by Pohl, in the invention by Hinz.  The motivation for doing so is to provide a clamping apparatus that provides a rigid connection that prevents bending moments from being formed during clamping and during loading of the test sample (Column 2, line 47 - Column 3, line 4).

Allowable Subject Matter
Claims 9-10 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record fails to disclose, suggest or otherwise render obvious the use of a loading arrangement having a number of roller members structured to engage the surface of the structure.
Claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of performing an in-situ adhesion test of a cold spray deposit on a structure having the steps of positioning a testing arrangement having a specimen member with a number of apertures therein and a loading arrangement coupled to the specimen member, depositing the cold spray deposit on the surface of the structure and testing the adhesion of the cold spray deposit to the structure.
The invention by Hinz is in no way associated with in-situ adhesion testing of cold spray deposits.  Therefore, Hinz fails to disclose a method of performing such an operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 27, 2022